O’Connell, J.,
dissenting. I disagree with the majority’s abandonment of the mutuality requirement of the collateral estoppel rule. I am especially concerned that, despite long standing precedent, the défendant’s criminal conviction can be used conclusively to resolve subsequent civil litigation. See State v. Bradnack, 69 Conn. 212, 215, 37 A. 492 (1897); Betts v. New Hartford, 25 Conn. 180, 185 (1856) (criminal convictions inadmissible in civil cases to prove acts alleged).
*624The current rule, as clearly stated by our Supreme Court, is that “[tjhere can be no collateral estoppel . . . unless the parties were, in fact, adversaries on the issue in question. The rule has been well stated in these words: ‘[t]he rendition of a judgment in an action does not conclude parties to the action who are not adversaries under the pleadings as to their rights inter se upon matters which they did not litigate, or have an opportunity to litigate, between themselves.” Restatement, Judgments § 82.” (Emphasis added.) Brockett v. Jensen, 154 Conn. 328, 338, 225 A.2d 190 (1966).
“A criminal prosecution is a proceeding instituted by the state to obtain punishment against a person charged with and found guilty of a public offense.” (Emphasis added.) State v. Parker, 194 Conn. 650, 653, 485 A.2d 139 (1984). The fundamental equation is “[t]he state prosecutes and the accused defends.” State v. Figueroa, 22 Conn. App. 73, 80, 576 A.2d 553 (1990) (Lavery, J., dissenting). A victim clearly is not a party to a criminal prosecution and thus cannot be the defendant’s adversary in such a proceeding.
The modifications to the Restatement relied on by the majority do not change the state of our law which remains as set forth in Brockett v. Jensen, supra. This court cannot reexamine or reevaluate Supreme Court precedent. Whether a Supreme Court holding and subsequent cases should be reevaluated and possibly discarded is not for this court to decide. Board of Education v. Bridgeport Education Assn., 9 Conn. App. 199, 203, 518 A.2d 394 (1986). Consequently, I feel that we are bound by the law as it now stands. “As a general rule, judgments in criminal cases are not admissible in civil proceedings to prove the acts charged.” Heating Acceptance Corp. v. Patterson, 152 Conn. 467, 472, 208 A.2d 341 (1965); Page v. Phelps, 108 Conn. *625572, 588, 143 A. 890 (1928); McKenna v. Whipple, 97 Conn. 695, 701, 118 A. 40 (1922).
I would reverse the judgment and remand the case to the trial court for further proceedings.
Accordingly, I respectfully dissent.